Eschweiler, J.
(dissenting in part). With so much of the decision as dismisses the relator’s petition and quashes the alternative writ of mandamus I concur. That portion of the decision disposes of all that is squarely presented in this case. So much of the decision as suggests methods that may be pursued under either of the statutory proceedings discussed in the decision is upon questions not before us and is not necessary for the determination of this case. For that reason I shall content myself with saying that in my judgment such suggestions are an advance judicial approval of methods of avoiding the clear intent and express language of a constitutional provision, the recent amendment to which indicates the disapproval of the people of this state to there being piled up, either directly or indirectly, additional mu-, nicipal burdens or obligations when the established limitation has been reached.